DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements filed on 5/20/2020, 11/17/2020, 11/30/2020 and 5/20/2021 have been considered.
Drawings
The drawings filed on 12/23/2019 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 12/23/2019 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Minda (US 2005/0258540).

A semiconductor package comprising: 
a semiconductor chip comprising a chip pad (101, ¶0058) on a first surface thereof; 
an external pad (107, ¶0058) electrically connected to the chip pad of the semiconductor chip; 
an external connection terminal (108, ¶0058) covering the external pad; and 
an intermediate layer (110, ¶0058) between the external pad and the external connection terminal, the intermediate layer (110) comprising a third metal material (¶0063) that is different from a first metal material included in the external pad (Ni, Cu, ¶0074) and a second metal material included in the external connection terminal (Sn, Ag, Cu, ¶0076).
Regarding claim 2, Minda further discloses:
wherein the third metal material in the intermediate layer comprises noble metal including aurum (Au (¶0063).  
Regarding the limitation “and the intermediate layer is formed by an electro-less plating method” Applicant is advised that the method of forming a device is not germane to the issue of patentability of the device itself. Rather any method recitations are analyzed to the extent that they impart specific structural features.  Therefore, as Minda teaches the claimed structure, the limitation is considered met.
Regarding claim 3, Minda further discloses:

Regarding claim 6, Minda further discloses:
a wiring pattern (111, ¶0069) extending between the chip pad (101) of the semiconductor chip and the external pad (107), the wiring pattern electrically connecting the chip pad to the external pad (¶0069)
Regarding claim 8, Minda discloses:
A semiconductor package comprising: 
a semiconductor chip comprising a chip pad (101) on a first surface thereof; 
an external pad (107 comprising Ni layer 115, ¶0074) electrically connected to the chip pad (101) of the semiconductor chip; and 
an external connection terminal (solder 108 comprising Ag and Sn, ¶0076) covering the external pad (107), the external connection terminal comprising a solder (¶0076), wherein the external connection terminal further comprises a second metal (Cu) material that is different from the solder (Ag, Sn) and a first metal material (Ni in layer 115) included in the external pad (107).


Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ozaki et al. (US 2011/0193223).

Regarding claim 12, Ozaki (figure 1a) discloses:
A semiconductor package comprising: 

an insulating pattern (3, ¶0052) on the first surface, the insulating pattern at least partially exposing the conductive pad (2); 
a lower metal layer (7, ¶0052) connected to the conductive pad (2); 
an upper metal layer (5, ¶0052) on the lower metal layer (7); and 
an external connection terminal (8, ¶0052) covering entire upper surface and entire side wall surface of the upper metal layer, wherein a lateral profile of the lower metal layer (7) is located inside the side wall surface of the upper metal layer (5).
Regarding claim 18 Ozaki further discloses:
wherein the substrate comprises a semiconductor substrate, and the conductive pad comprises a chip pad electrically connected to the semiconductor substrate (¶0052, ¶0006).
Allowable Subject Matter
Claims 4, 5, 7, 9-11, 13-17, 19-20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899